Order entered April 23, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-19-01455-CV

  VENATOR MATERIALS PLC, SIMON TURNER, KURT D. OGDEN,
STEPHEN IBBOTSON, RUSS R. STOLLE, HUNTSMAN CORPORATION,
   HUNTSMAN INTERNATIONAL LLC, HUNTSMAN (HOLDINGS)
               NETHERLANDS B.V., Appellants

                                     V.

   MACOMB COUNTY EMPLOYEES' RETIREMENT SYSTEM AND
    FIREMEN'S RETIREMENT SYSTEM OF ST. LOUIS, Appellees

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-02030

                                  ORDER

     At appellants’ request, we abated this appeal pending the issuance of the

mandate in a related appeal. Because the mandate in that appeal has issued, we

REINSTATE this appeal.

     Before the Court are (1) appellants Venator Materials PLC, Simon Turner,

Kurt D. Ogden, Stephen Ibbotson, and Russ R. Stolle’s (collectively, Venator
appellants) April 14, 2020 unopposed motion to dismiss their appeal, (2) appellants

Huntsman Corporation, Huntsman International LLC, and Huntsman (Holdings)

Netherlands B.V.’s (collectively, Huntsman appellants) April 14, 2020 opposed

motion to transfer their appeal, and (3) appellees’ April 22, 2020 response to the

Huntsman appellants’ motion. Pursuant to Texas Rule of Appellate Procedure

42.1, we GRANT the dismissal motion and dismiss the Venator appellants’

appeal. See TEX. R. APP. P. 42.1.

      Pursuant to the procedure set forth in Miles v. Ford Motor Co., 914 S.W.2d
135, 137 n.2 (Tex. 1995) (per curiam), the Court is referring the Huntsman

appellants’ motion and appellees’ response to the Texas Supreme Court. The

Court does not object to the transfer.

      We ABATE the appeal pending disposition of the motion to transfer.




                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE